DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 3/9/22
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/2/22, 1/11/22, 2/2/22, 2/14/22, 2/24/22, 3/2/22 was filed after the mailing date of the previous Office Action on 12/9/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4,33-39, 46-49 and 53-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,583,177 in view of Leonard et al (US 2010002480 hereafter Leonard). Both sets of claims are drawn to a pharmaceutical dosage form comprising a matrix tablet comprising at least a dosage unit comprising an absorption-enhancers such as SNAC, NAD NAC or MOAC and a polypeptide such as a parathyroid compound. The claims are further drawn to a method of treating a condition treatable by the polypeptide compound comprising administration of the pharmaceutical dosage form. The claims differ in that the instant claims are drawn to a multiunit dosage form while the 177 claims are drawn to a unit dosage that does not specific specifically if multi-units are used. However, the use of single or multiple units is an obvious modification as seen in the Leonard dosage form. Leonard discloses a pharmaceutical dosage form comprising either multiple particles, units in combination with absorption enhancers and polypeptides like parathyroid compounds [0039, 0050-0052]. It would have been obvious to use .
Claims 1, 2, 4,1-9, 11,13, 16 and 33-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3,15-18, 20, 22-24, 38 and 39 of copending Application No. 15/549,394 in view of Leonard et al (US 2010002480 hereafter Leonard). Both sets of claims are drawn to a pharmaceutical dosage form comprising a matrix tablet comprising at least a dosage unit comprising an absorption-enhancers such as SNAC, NAD NAC or MOAC and a polypeptide such as a parathyroid compound. The claims are further drawn to a method of treating a condition treatable by the polypeptide compound comprising administration of the pharmaceutical dosage form. The claims both sets Cmax, AUC and other release profile para meters for the dosage forms. The claims differ in that the instant claims are drawn to a multiunit dosage form while the 394 claims are drawn to a unit dosage that does not specific specifically if multi-units are used. However, the use of single or multiple units is an obvious modification as seen in the Leonard dosage form. Leonard discloses a pharmaceutical dosage form comprising either multiple particles, units in combination with absorption enhancers likes SNAC and polypeptides like parathyroid compounds [0039, 0050-0052]. It would have been obvious to use multiple units in a matrix tablet as seen in the Leonard as they solve the same problem. These modifications would have been an obvious modification and as such the claims cannot be issued together.
Claims 1, 2, 4,7-9, 11,13, 16,33-39 and 47-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,5, 6-16 and 18-20 of copending Application No. 16/724,400 in view of Leonard et al (US 2010002480 hereafter Leonard). Both sets of claims are drawn to a pharmaceutical dosage form comprising a matrix tablet comprising at least a dosage unit comprising an absorption-enhancers such as SNAC, NAD NAC or MOAC and a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 4, 7-9, 11, 13, 16, 33-39 and 43-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Kidron et al (US 2011/0142800 hereafter Kidron) in view of Ranklove et al (US 2007/0155664 hereafter Ranklove).
Kidron discloses a composition for oral administration of proteins including parathyroid hormone (PTH) compounds along with an absorption enhancer [abstract, 0033 and 0013]. The enhancers include SNAC and can be present from 40-60% of the dosage form or 50 mg of the dosage unit [0065, 0068 and 0070]. The release kinetics of the dosage form can be optimized by those of ordinary skill in the art [0115].
While the reference discloses a pharmaceutical dosage form comprising a parathyroid compound and an absorption enhancer, the reference is silent to a multi-unit dosage form or the specific polypeptide of the instant claims. The use of these specific compounds is known in the art as seen in the Ranklove patent.
Ranklove discloses a multi-unit PTH dosage form comprising an enhancing compound and formulated for immediate release [abstract, 0099-0100, 0175-0180, 0196-0199, 0282].  PTH analogs like teriparatide are disclosed as well [0168]. The coatings applied to the multiple units can be pH dependent or independent, allowing for immediate release at any point along the gastrointestinal tract [0184-0188]. A pharmaceutical kit is disclosed that comprises the PTH dosage form and a second separate dosage form with instructions on how to properly use the multiple dosage forms [claim 37-41].  The dosage forms are useful in treating a condition affected by PTH including osteoporosis and bone related disorders, where the method comprises administering the formulation comprising the PTH in a multi-unit dosage along with an enhancer [claims]. Regarding the Cmax/AUC calculations for the inter-subject coefficient, it is the position the of the Examiner that such limitations would be classified as compositional limitations falling naturally from the particular arrangement of the compositional components.  As such, the prior art provides the same composition, the same drug and absorption 
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a solid multi-unit dosage form useful in treating bone defect disorders.  It would have been obvious to process the PTH formulation of Kidron into the multi-unit dosage form of Ranklove as they solve the same problem and the expectation of success would have been present since they comprise the same materials. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable oral dosage form.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 7-9, 11, 13, 16, 33-39 and 43-59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Kidron continues to disclose an oral dosage form comprising PTH and an absorption enhancer present in concentrations similar to that of the instant claims. 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618